DETAILED ACTION
This action is in response to an Examiner’s interview conducted 10/20/2021.  Claims 19-20 were cancelled in response to a restriction requirement filed 7/20/2021.  Claims 1-18 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this Examiner’s amendment was given in a telephone interview with Joel Weiss on 10/20/2021.
Claims 1 and 12 are amended.  Claims 2 and 13 are cancelled.  This application has been amended as follows:
1 (Currently Amended).	A method for fraud-resistant transaction processing and execution, said method comprising: 
receiving a request to execute a transaction; 
screening the request via an N-tiered set of N gatekeeper units, each of the gatekeeper units comprising a processor, an audio emitter, and an associated edge-computing ("EC") device, said EC device comprising a processor, an audio sensor, and a communication element for communicating with other gatekeeper units, wherein said screening comprises processing the request successively via the set of N gatekeeper wherein the processing executed at each gatekeeper unit corresponds to an increasingly high validation threshold for each successive tier and the successive processing continues until the request is either flagged as suspicious or relayed to the N' gatekeeper unit; 
when the request is flagged as suspicious during processing at one of the gatekeeper units: 
emitting, via the audio emitter of the gatekeeper unit at which the request was flagged, a predetermined audible alert; and 
when the alert is sensed by the EC device associated with the gatekeeper unit at which the request was flagged, transmitting, via said EC device, a signal to one or more other gatekeeper units from the set of N gatekeeper units, said signal instructing the other gatekeeper units to perform an advanced validation check; and 
when the request is relayed to the N' gatekeeper unit and achieves validation, executing the transaction via a central server that is configured to connect the screening module to a transaction network.

2 (Cancelled).

12 (Currently Amended).	A fraud-resistant system for transaction processing and execution, said system comprising: 

a processor; 
an audio emitter; 
and an associated edge-computing ("EC") device, said EC device comprising a processor, an audio sensor, and a communication element for communicating with other gatekeeper units; and 
a central server, said central server configured to connect the screening module to a transaction network; 
wherein the screening module is configured to chain-process a request that was received to execute a transaction, said chain-processing wherein: 
the set of N gatekeeper units is configured to successively process the request, wherein processing comprises performing a validation check, and, when the request is validated by a first gatekeeper unit, the request is successively relayed to the next tier gatekeeper unit for processing, wherein the processing executed at each gatekeeper unit is associated with an increasingly high validation threshold for each successive tier and the successive processing continues until the request is either flagged as suspicious or relayed to the Nth gatekeeper unit; 
when the request is flagged as suspicious during processing at one of the gatekeeper units, the gatekeeper unit at which the request was flagged is configured to emit a predetermined audible alert, and, when the alert is sensed by the EC device associated with the gatekeeper unit at which the request was 
when the request is relayed to the Nth gatekeeper unit and achieves validation, the central server is configured to execute the transaction.

13 (Cancelled).

Allowable Subject Matter
Claims 1, 3-12 and 14-20 are allowed in light of the Examiner’s amendments herein, Applicant’s arguments and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
Newly amended independent claims 1 and 12 are allowed for reasons explained below: 
Newly amended independent claims 1 and 12 are allowed because the closest identified prior art Guim Bernat (US 2021/0144517), alone or in combination, fails to anticipate or render obvious the claimed invention.
Guim Bernat (prior art on the record) teaches a system for providing a distributed multi-entity edge computing environment to enable security.  A compute node may refer to an “edge node”, an “edge device” or an “edge system” and be incorporated into a server, base station, or gateway.  The edge network comprises layers with a common tier or set of properties.  An edge computing environment verifies a request and 
None of the prior art of record cited above, or in the newly filed information disclosure statements, teaches all the combination of non-obvious features of claims 1 and 12 of the present invention: 
“receiving a request to execute a transaction;” “screening the request via an N-tiered set of N gatekeeper units, each of the gatekeeper units comprising a processor, an audio emitter, and an associated edge-computing ("EC") device, said EC device comprising a processor, an audio sensor, and a communication element for communicating with other gatekeeper units, wherein said screening comprises processing the request successively via the set of N gatekeeper units, wherein processing comprises performing a validation check, and, when the request is validated by a first gatekeeper unit, successively relaying the request to the next tier gatekeeper unit for processing, wherein the processing executed at each gatekeeper unit corresponds to an increasingly high validation threshold for each successive tier and the successive processing continues until the request is either flagged as suspicious or relayed to the N' gatekeeper unit;” 
emitting, via the audio emitter of the gatekeeper unit at which the request was flagged, a predetermined audible alert,” and “when the alert is sensed by the EC device associated with the gatekeeper unit at which the request was flagged, transmitting, via said EC device, a signal to one or more other gatekeeper units from the set of N gatekeeper units, said signal instructing the other gatekeeper units to perform an advanced validation check;” and 
“when the request is relayed to the N' gatekeeper unit and achieves validation, executing the transaction via a central server that is configured to connect the screening module to a transaction network.”

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
Therefore, claims 1, 3-12 and 14-20 are hereby allowed in view of applicant’s persuasive arguments and in light of amendment to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON S LYNCH/Primary Examiner, Art Unit 2438